Citation Nr: 0429762	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  03-02 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for headaches, to include 
as secondary to service-connected cervical disc herniation, 
status post surgery with C5-7 fusion.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from November May 1972 
until August 1993.

This appeal comes before the Department of Veterans Affairs 
(VA) from a September 2002 rating of the Montgomery, Alabama 
VA Regional Office (RO) that declined to reopen the claim for 
service connection for a neck condition with headaches.  A 
December 2003 Board of Veterans' Appeals (Board) decision 
reopened the claim after submission of additional evidence 
deemed to be new and material.  The claim was remanded to the 
VARO further development.  

By rating action dated in June 2004, the RO granted service 
connection for cervical disc herniation, status post surgery 
with C5-7 fusion.  Thus this issue is no longer before the 
Board for appellate consideration. 


FINDINGS OF FACT

There veteran's headaches, recently diagnosed as migraine 
headaches, are of service origin.  


CONCLUSION OF LAW

Migraine headaches were incurred in service.  38 U.S.C.A. 
§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminates the concept of a well-grounded 
claim, and redefines the obligations of VA with respect to 
the duty to assist.  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The final 
rule implementing the VCAA was published on August 29, 2001.  
66 Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)) (2004).

In this instance, in light of the Board's favorable 
disposition of the issue on appeal for service connection for 
headaches, it is found that the VCAA does not prevent the 
Board from rendering a decision on this issue.  This is 
because it is a complete grant of the benefit sought on 
appeal.  The Board thus finds that the appellant's right to 
due process of law as to this claim is not abrogated, and 
that the requirements of the VCAA have been met.

Factual Background

Review of the service medical records reflects that while 
being treated for symptoms unrelated to this appeal, 
including syncope, in December 1986, the veteran complained 
of headaches.  In a January 1987 clinic note for follow-up of 
syncope, it was recorded that he had occipital headaches 
relieved with Motrin after 45 minutes to an hour.  When seen 
in July 1988, complaints of headaches associated with neck 
stiffness and numbness in the left arm were reported.  An 
assessment of tension headaches was provided in this regard.  
The veteran stated in October 1991 that he had had a headache 
for three days.  It was noted that there had been a two-year 
history of intermittent headaches that started with neck 
stiffness and spread to his scalp with throbbing.  It was 
reported that they occasionally became severe, but that there 
was generally no nausea or photophobia.  Following 
examination, an assessment of muscle contraction headache was 
rendered.  The appellant sought treatment for complaints of 
"migraine" headaches in January 1993 for which medication 
was prescribed.  In March 1993, it was related that the 
origins of his headaches seemed to be in the trapezius-
subocciptal area.  It was noted that there was no aura or 
vomiting.  An assessment of muscle contraction headaches was 
provided.  Upon examination in May 1993 for retirement from 
service, the veteran indicated that he had frequent or severe 
headaches.  No comment was recorded in this regard.  

A claim for service connection for disabilities that included 
severe headaches was received in September 1993.  On VA 
general medical examination in October 1993, the veteran 
related that he had been having recurrent headaches for about 
three years, and that this had been evaluated and diagnosed 
as 'tension headaches.'  It was noted that he continued to 
have some neck muscle discomfort associated with the 
headaches.  It was reported that headaches occurred at 
irregular intervals depending on the amount of pressure and 
stress.  The veteran stated that his symptoms began in the 
neck muscles and spread to the occipital and temple area.  
The symptoms were described as a steady pressure-type pain 
which might last from a couple of hours to all day.  The 
appellant indicated that there were no associated visual 
disturbances, nausea or other symptoms.  Following physical 
examination, a pertinent diagnosis of muscle contraction 
headaches was rendered. 

The veteran was afforded a joints examination on the same 
date and related that he had neck spasms and headaches.  He 
stated that he had previously been diagnosed as having 
tension headaches secondary to neck spasm.  The veteran 
related that the appellant was not having any particular 
problem at the time of the examination.  Following physical 
examination, a pertinent impression of history of tension 
headaches secondary to cervical spasm was noted.  

The veteran's private physician evaluated him for disability 
of the cervical spine in March 2001 and wrote that the 
appellant was having severe bi-occipital headaches with 
progressive neck and interscapular pain.

Pursuant to Board remand of December 2003, the veteran 
underwent a VA examination for neurological purposes in April 
2004.  It was noted that in addition to neck symptomatology, 
the veteran had headaches, the onset of which dated back to 
1990.  It was reported that headache was associated with 
nausea, vomiting, photophobia and phonophobia.  The veteran 
related that the headaches caused pain all over his head, 
that he had them several times a week at that time, and that 
they lasted hours a day with an intensity of 10/10.  He 
stated that his headaches had gotten better, especially after 
neck surgery, and had improved so much that he currently had 
only mild headaches about once a month.  He denied current 
symptoms of nausea, vomiting, photophobia and phonophobia.  
Following examination, a diagnosis of headaches was rendered.  
The examiner commented that the characteristics of the 
headache symptoms fit very well with migraines.  It was noted 
that because a migraine was a hereditary disease and was 
usually not related to neck problems, it was not felt that 
they were associated with military service.  The examiner 
stated that tension headaches might have been related to neck 
spasm and neck problems, but that the veteran did not have 
tension headaches.  It was also related that as the veteran's 
headaches were very mild currently, he was functionally close 
to normal with such symptoms.  

Legal Analysis

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2004).

Service connection is also warranted where the evidence shows 
that a chronic disability or disorder has been caused or 
aggravated by an already service-connected disability.  
38 C.F.R. § 3.310 (2004); Allen v. Brown, 7 Vet. App. 439 
(1995).  

The veteran's service medical records reflect that during the 
latter years of his service, he sought continuing treatment 
for headaches.  Several etiologies were postulated for such 
symptoms, primarily muscle contraction and tension.  These 
diagnoses were continued on post service VA examinations in 
1993.  The Board observes that there is an extended period 
between 1993 and 2001 in which there is no medical evidencing 
treatment for headaches.  In March 2001, however, his private 
physician stated that that appellant was having severe bi-
occipital headaches with progressive neck and interscapular 
pain.  The Board notes that this assessment is much in the 
nature of symptoms the veteran experienced during active 
duty.  

On most recent VA examination in April 2004, the examiner 
stated that the veteran's migraine like headaches had their 
onset in 1990.  This is while the veteran was on active duty 
and is consistent to a degree with the medical evidence of 
record.  The examiner indicated that migraine headaches were 
hereditary and were not associated with the military service.  
However, the VA does recognize migraine headaches as an 
acquired disorder.  Accordingly, the Board finds that the 
veteran migraine headaches originated in service and, 
therefore, service connection is warranted. 


ORDER

Service connection for migraine headaches is granted.  



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



